Citation Nr: 0804623	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and L. B.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2005.  In December 2007, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since an April 1998 RO decision, which 
denied service connection for hearing loss, includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

2.  Evidence received since a March 1999 RO decision, which 
denied service connection for tinnitus, includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).   

Service connection for hearing loss was denied by the RO in 
an April 1998 rating decision.  Although the veteran 
initiated an appeal with a notice of disagreement, he did not 
perfect the appeal with a timely substantive appeal after he 
was furnished with a statement of the case, and, accordingly, 
the April 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2007).  The RO 
denied service connection for tinnitus in a March 1999 rating 
decision, which the veteran did not appeal.  Those decisions 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991). 

Evidence of record at the time of the prior final rating 
decisions included service medical records, which noted 
"defective hearing" on the March 1963 entrance examination; 
and hearing loss in the right ear was noted on a January 1966 
flying status examination.  However, the audiogram on the 
October 1966 separation examination did not disclose abnormal 
hearing.  Hearing conservation data obtained in August 1966 
noted that the veteran was an aircraft mechanic; worked 
primarily on a flight line; and was exposed to noise 
primarily from the C-130 aircraft.  The service medical 
records did not show tinnitus.  

Also of record was a VA audiological examination dated in 
February 1998, which resulted in diagnoses of hearing loss 
and tinnitus.  The examiner noted that the veteran had been 
exposed to excessive noise as an aircraft mechanic in 
service, but did not draw an explicit connection between this 
noise exposure and the hearing loss and tinnitus shown at 
that time.  Based on this evidence, the RO denied the claim, 
on the basis that hearing loss and tinnitus were not caused 
by service.  

Evidence received since then includes a February 2005 
evaluation by the veteran's VA primary care physician, who 
said that he concurred that the veteran had a service-
connected hearing loss due to extensive noise exposure.  The 
assessment was hearing loss and tinnitus, presumed related to 
military service and noise exposure.  

This medical evidence of a nexus between in-service noise 
exposure and current hearing loss and tinnitus is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim.  Moreover, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, a nexus to service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  (The 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.)  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the claims 
are reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.   




ORDER

New and material evidence to reopen the claim for service 
connection for hearing loss has been received; to that extent 
only, the appeal is granted.

New and material evidence to reopen the claim for service 
connection for tinnitus has been received; to that extent 
only, the appeal is granted.


REMAND

Although the VA physician provided a positive nexus 
examination, he did not have the service medical records 
available, which, among other things, show a diagnosis of 
"defective hearing" on entrance.  A veteran is presumed to 
be in sound condition when entering into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and that the disease or injury was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 
17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The 
burden is on VA to rebut the presumption soundness, by clear 
and unmistakable evidence, both that the disorder at issue 
pre-existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

Nevertheless, service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In view of the these factors, the veteran must be afforded an 
examination, which includes a claims file review by the 
examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As to the 
audiometric findings, service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units, as it is presumed they were 
obtained using the ASA standards, unless shown otherwise.

With respect to the claim for service connection for PTSD, 
evidence from a Vet Center therapist indicates that he has 
diagnosed the veteran with PTSD.  However, the evidence of 
record does not establish combat, and, for non-combat 
stressors, the veteran's assertions alone are insufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Moran v. Principi, 17 Vet. App. 149 (2003); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The veteran has described a number 
of potential stressors, and at his hearing, he was 
accompanied by a fellow serviceman who corroborated 
statements of the veteran's.  They referred to several 
instances which occurred while on TDY missions, and the RO 
must seek to obtain more information regarding any TDY 
periods, including the verified period of 126 days shown in 
the service personnel records.  In addition, the veteran 
should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claims for service connection 
for hearing loss and tinnitus.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A; 38 
C.F.R. § 3.159.  Specifically, the veteran 
should be notified of the evidence and 
information necessary to substantiate his 
reopened claims.  Such notice should 
inform him of the respective obligations 
that he and VA bear in the production or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim, provide information 
regarding assigned ratings and effective 
dates.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
whether hearing loss pre-existed service, 
was aggravated by service, and/or is 
related to any current hearing loss.  The 
examiner's opinion should address the 
following questions:
(a) Did a hearing loss disability, under 
38 C.F.R. § 3.385, undebatably (i.e., 
clearly and unmistakably) exist prior to 
service; 
if so, did the disability increase in 
severity in service; 
if so, was the increase in severity 
undebatably due to the natural progress of 
the disease? 

(b) Is any part of the veteran's current 
hearing loss related to any noise exposure 
in service?  

(c) Does the veteran currently have 
tinnitus, and, if so, it is related to in-
service noise exposure?  For questions (b) 
and (c), it would be helpful if the 
physician would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).   
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  Contact the appellant and ask him to 
submit detailed information regarding the 
number of times, the dates, locations and 
unit assignments of his TDY assignment(s) 
during which any of his claimed stressors 
occurred.  He should be advised to submit 
any photographs or letters or other 
materials in his possession that include 
identifiable elements relating his 
reported presence in Vietnam.

4.  The RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the rest of 
appellant's service personnel records from 
his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders. The RO must associate all 
documents obtained with the claims file.  
The RO should assist the NPRC by providing 
as much detail as possible.

5.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center 
for Unit Records Research (CURR)) and seek 
to obtain specific details of the 
veteran's TDY of 126 days beginning 
February 23, 1965, while he was based at 
Pope Air Force Base, NC, and any other TDY 
periods disclosed in the above 
development.  The RO should provide the 
best and most specific information 
available regarding the reported dates of 
the veteran's TDY service in an attempt to 
verify the veteran's whereabouts during 
his period(s) of reported TDY.  

6.  Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
whether he currently has PTSD related to 
any in-service stressor(s). The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  If any of the 
veteran's claimed stressors is actually 
verified, the examiner must indicate 
whether the veteran's diagnosis of PTSD, 
if any, is related to the claimed stressor 
which was verified.  

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

7.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for hearing loss, 
tinnitus, and PTSD.  If any claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


